Citation Nr: 0204008	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  01-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted the veteran's claim for 
service connection for bilateral hearing loss, and assigned a 
noncompensable (zero percent)  disability rating thereto.  
The veteran filed a timely appeal to the disability rating 
assigned by the RO.


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran has level I hearing in the right ear.

3.  The veteran has level II hearing in the left ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
increased initial disability rating for his service-connected 
bilateral hearing loss.  The Board concludes that discussions 
as contained in the initial rating decision, in the statement 
of the case, and in correspondence to the veteran, have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  In addition, in the cover letter to 
the May 2001 rating decision on appeal, the RO specifically 
apprised the veteran of the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, a post-service VA audiological examination report, 
including audiometric testing, private medical records, and 
personal statements made by the veteran in support of his 
claim.  The veteran was afforded both audiometric testing and 
an audiological examination as recently as February 2001, 
indicating current levels of disability.  In addition, at the 
time of the issuance of the May 2001 rating decision on 
appeal, the RO enclosed a VA Form 21-4142, Authorization for 
Release of Information, and requested that the veteran 
complete an authorization for each doctor or hospital from 
which he had received treatment for his hearing loss disorder 
so that the RO could request such records.  To date, no such 
authorizations have been returned by the veteran, and he has 
submitted no other information regarding any treatment 
records which are not already contained in the claims file.  
Therefore, the Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
for increased ratings.  No further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran has claimed entitlement to an increased rating 
for his service-connected bilateral hearing loss.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in May 2001.  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 127 (1999), citing Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule has 
established eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2001).  
The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); 
38 C.F.R. § 4.85(h), Table VII (2001).

Evidence relevant to the level of severity of the veteran's 
bilateral hearing loss from the date of service connection 
until the present includes the report of audiometric testing 
conducted in April 2000 by Craig A. Foss, M.C.D., an 
audiologist at Grand Island Ear, Nose and Throat Clinic, a 
private health care facility.  However, as the results of 
this testing were reported in graphic, rather than numeric, 
form, the Board finds that this evidence cannot be 
interpreted to determine the severity of the veteran's 
hearing loss, as the VA Schedule for Rating Disabilities 
relies exclusively upon numeric values in assessing hearing 
loss severity.  However, these results, as well as the 
accompanying cover letter indicating that these results 
showed "mild to moderate high frequency sensorineural 
hearing loss bilaterally with fair auditory discrimination 
ability," were used by VA in determining that the veteran 
suffered from a hearing loss disorder which was related to 
service, and served as the basis for the RO's grant of 
service connection for bilateral hearing loss.

In February 2001, the veteran underwent a full VA 
audiological examination.  At that time, the veteran 
complained of much difficulty in understanding conversation, 
particularly in situations where background noise was 
present.  Audiometric testing revealed the veteran's pure 
tone thresholds, in decibels, to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
60
LEFT
15
25
25
55
70

Pure tone threshold levels averaged 36 decibels for the right 
ear and 44 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 96 percent in 
the right ear and of 88 percent in the left ear.  Using the 
numeric designations of hearing impairment contained in Table 
VI, these results equate to level I hearing in the right ear 
and level II hearing in the left ear.  Applying these numeric 
designations to determine the percentage evaluation for 
hearing impairment found in Table VII, level I hearing in the 
right ear and level II hearing in the left ear warrants a 
noncompensable (zero percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).

In making this determination, the Board has considered the 
veteran's contention, contained in the record, that his 
hearing loss has increased in severity because he has great 
difficulty in understanding conversations, and that the 
noncompensable rating in effect does not adequately reflect 
the severity of his bilateral hearing loss.  Although the 
veteran's contention is credible, it may not serve to 
establish entitlement to a higher rating for hearing loss 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. at 349.  Here, such mechanical application establishes 
that a noncompensable rating is warranted.

Finally, the evidence with respect to the service-connected 
bilateral hearing loss does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2001).  The veteran has not required 
frequent periods of hospitalization for his service-connected 
disability, and he has presented no evidence to show that the 
disability has resulted in marked interference with 
employment.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A compensable initial disability rating for the veteran's 
bilateral hearing loss is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

